Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiners Amendment


1.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiners amendment was given in a telephone interview with Copat Marcel (Reg. No. 51,580) on March 8, 2022.

Claim 11, lines 3, 6 and 13, “operable” has been changed to “configured”.

Claim 14, lines 3, 6 and 12, “operable” has been changed to “configured”.

Claim 27, lines 4, 6 and 13, “operable” has been changed to “configured”.

Claim 37, lines 4, 6 and 12, “operable” has been changed to “configured”.


Allowable Subject Matter



1.	Claims 2-5,7,11-12,14,21-22,25-30,32,37,45,47 and 50-71 are allowed.

	
          The following is an examiner’s statement of reasons for allowance:  


	Claims 11 and 27  allowable over the prior art of record because none of the prior art of record teaches the combined claimed elements as set forth in the claims 11 and 27.


	Claim 14 and 37 are allowable over the prior art of record because none of the prior art of record teaches the combined claimed elements as set forth in the claims 14 and 37.
	None of the prior art of record teaches or fairly suggests that image processing system/method for processing an image that process image data to denoise and sharpen an image corresponding to the image signals using the denoising level and the sharpening level, wherein the processing instructions are configured to determine the denoising level and the corresponding sharpening level: based on the amplification gain level, if the amplification gain level is greater than a predetermined value, and independently of the amplification gain level, if the amplification gain level is less than the predetermined value, and wherein the predetermined value is a value of the 

Claims 2-5,7,12, 21-22,25, 26, 28-30,32,45,47 and 50-71 are allowed because they are depended on independent claims 11, 14, 27 and 37.

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDOLPH I. CHU whose telephone number is (571)270-1145.  The examiner can normally be reached on Monday through Thursday 7:30 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663